Fourth Court of Appeals
                                San Antonio, Texas
                                      January 7, 2020

                                   No. 04-19-00548-CV

                     SAN ANTONIO FEDERAL CREDIT UNION,
                                  Appellant

                                             v.

                                    Mario R. CANTU,
                                        Appellee

                 From the 73rd Judicial District Court, Bexar County, Texas
                              Trial Court No. 2016-CI-21715
                     Honorable Cathleen M. Stryker, Judge Presiding


                                      ORDER


    The Appellant’s Unopposed Second Motion to Extend Time to File Brief is hereby
GRANTED. Time is extended to February 3, 2020.




                                                  _________________________________
                                                  Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of January, 2020.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ,
                                                  Clerk of Court